Citation Nr: 0730425	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  04-24 572A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD) and major depressive disorder.

2.  Entitlement to special monthly compensation based on loss 
of use of a creative organ.

3.  Entitlement to an increased rating for right lower 
extremity peripheral neuropathy, currently rated 10 percent 
disabling.

4.  Entitlement to an increased rating for left lower 
extremity peripheral neuropathy, currently rated 10 percent 
disabling.

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from May 1969 to May 1971 and 
from June 26, 1975, to August 3, 1975.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that denied entitlement to service connection for 
major depressive disorder.  This appeal also comes from a 
March 2004 RO rating decision that in pertinent part denied 
entitlement to a TDIU.  This appeal also comes from an 
October 2004 rating decision that denied entitlement to 
service connection for PTSD, entitlement to special monthly 
compensation based on erectile dysfunction, and continued 10 
percent ratings for right lower extremity peripheral 
neuropathy and for left lower extremity peripheral 
neuropathy.  

In February 2005, the veteran withdrew his request for a 
hearing on appeal before a Veterans Law Judge.   

Service connection for an acquired psychiatric disorder, 
including PTSD and major depressive disorder, and entitlement 
to TDIU are addressed in the REMAND portion of the decision 
below and are REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The competent medical evidence indicates that diabetes 
mellitus contributed to the veteran's erectile dysfunction.

2.  Right lower extremity peripheral neuropathy is manifested 
by slightly decreased motor strength, mildly decreased 
sensation to pinprick, vibration, and light touch, and 
complaints of numbness and burning pains of the foot.  

3.  Left lower extremity peripheral neuropathy is manifested 
by slightly decreased motor strength, mildly decreased 
sensation to pinprick, vibration, and light touch, and 
complaints of numbness and burning pains of the foot.  


CONCLUSIONS OF LAW

1.  The criteria for secondary service connection for 
erectile dysfunction and for special monthly compensation 
based on loss of use of a creative organ are met.  
38 U.S.C.A. §§ 1110, 1114(k), 1137, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 
(2007).

2. The criteria for a 20 percent schedular rating for right 
lower extremity neuropathy are met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.123, 4.124a, Diagnostic Code 
8520 (2007).

3. The criteria for a 20 percent schedular rating for left 
lower extremity neuropathy are met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.123, 4.124a, Diagnostic Code 
8520 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will obtain.  
38 U.S.C.A. § 5103(a).  VA has also told claimants to submit 
relevant evidence in their possession.  38 C.F.R. § 3.159(b) 
(2006).  VA must tell a claimant the types of medical and lay 
evidence that the claimant could submit that is relevant to 
establishing disability.  

VA has notified the veteran of the information and evidence 
needed to substantiate his claims.  VA provided notice 
letters in 2002, 2003, and 2004, which informed the veteran 
of what evidence is needed to substantiate the claims, what 
evidence he was responsible for obtaining, and what evidence 
VA would obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claims addressed in 
this decision.  VA examination reports are associated with 
the claims files.  All identified evidence has been accounted 
for to the extent possible.  38 U.S.C.A. § 5103A (b)-(d); see 
also 38 C.F.R. § 3.159(c).  VA sent its first notice letter 
prior to the initial adverse decision, as recommended in 
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the VA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In the present appeal, because higher ratings are granted, 
the RO will issue a rating decision that grants implements 
this Board decision.  The effective date will be in 
accordance with the rule for assignment of effective dates, 
which will be included with the rating decision.  If the 
veteran is dissatisfied with the effective date that will be 
assigned by the RO, he is invited to submit a notice of 
disagreement (NOD) in accordance with appeal instructions 
that will be issued with the rating decision.  Thus, no 
unfair prejudice to the veteran will result from the Board's 
grant of increased ratings.  

Secondary Service Connection for Erectile Dysfunction

Secondary service connection is available where a service-
connected disability directly caused another disability and 
where a service-connected disability has aggravated a non-
service-connected disability.  38 C.F.R. § 3.310; Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

The veteran seeks special monthly compensation under 
38 U.S.C.A. § 1114 (k) for erectile dysfunction secondary to 
service-connected diabetes mellitus.  In January 2005, the 
veteran's private physician reported that erectile 
dysfunction "can be caused by the service-connected 
condition of diabetes type II."  The Board accepts this as 
medical evidence of the condition known as erectile 
dysfunction.  In July 2007, a VA endocrinologist reviewed the 
pertinent medical history and concluded that it is "very 
likely" that diabetes mellitus contributed to the veteran's 
erectile dysfunction.  The Board accepts this opinion as 
evidence of secondary service connection.  The Board also 
finds each of the above opinions persuasive, as they are 
based on correct facts.  No medical opinion tends to 
controvert the above evidence.  

After considering all the evidence of record, the Board finds 
that the evidence favors the claim.  Secondary service 
connection and special monthly compensation based on loss of 
use of a creative organ under 38 U.S.C.A. § 1114 (k) must 
therefore be granted.  

Disability Ratings

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2007).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

Peripheral neuropathy of each lower extremity has been rated 
10 percent disabling for the entire appeal period under 
Diagnostic Code 8520.  Under that code, a 10 percent 
evaluation is warranted for mild incomplete paralysis of the 
sciatic nerve.  A  20 percent evaluation requires moderate 
incomplete paralysis.  A 40 percent evaluation requires 
moderately severe incomplete paralysis.  A 60 percent 
evaluation requires severe incomplete paralysis with marked 
muscular atrophy.  An 80 percent evaluation requires complete 
paralysis.  

The term "incomplete paralysis" indicates a degree of lost or 
impaired function that is substantially less than that which 
is described in the criteria for an evaluation for complete 
paralysis of this nerve, whether the less than total 
paralysis is due to the varied level of the nerve lesion or 
to partial nerve regeneration.  When there is complete 
paralysis, the foot dangles and drops, no active movement of 
the muscles below the knee is possible, and flexion of the 
knee is weakened or very rarely lost.  38 C.F.R. § 4.124(a), 
Diagnostic Code 8520 (2007). 

Right lower extremity peripheral neuropathy is manifested by 
slightly decreased motor strength, and mildly decreased 
sensation to pinprick, vibration, and light touch, and 
complaints of numbness and burning pains of the foot.  
Comparing these manifestations with the criteria of the 
rating schedule, the Board finds that the criteria for a 20 
percent schedular rating under Diagnostic Code 8520 are more 
nearly approximated.  A February 2004 VA examination report 
notes motor strength of 4+ or better, which is evidence of 
decreased strength.  Other reports show decreased sensation 
and complaints of increased pain.  

Left lower extremity peripheral neuropathy mirrors the right 
lower extremity symptoms.  Thus, throughout the appeal 
period, the left lower extremity has also been manifested by 
slightly decreased motor strength, mildly decreased sensation 
to pinprick, vibration, and light touch, and complaints of 
numbness and burning pains of the foot.  Comparing these 
manifestations with the criteria of the rating schedule, the 
Board finds that the criteria for a 20 percent schedular 
rating under Diagnostic Code 8520 are more nearly 
approximated.  38 C.F.R. § 4.7.

Slight motor weakness or slight sensation deficits warrant a 
10 percent rating.  Where both motor weakness and sensation 
deficits are shown, the Board should consider a higher 
rating.  Because both motor strength and sensation deficits 
are shown to affect each lower extremity, the criteria for a 
20 percent rating are more nearly approximated for each lower 
extremity. 

After considering all the evidence of record, the Board finds 
that the evidence favors the claim.  See 38 U.S.C.A. § 5107 
(West 2002); Gilbert, supra.  A 20 percent schedular 
disability rating is granted for right lower extremity 
peripheral neuropathy and a 20 percent schedular disability 
rating is also granted for left lower extremity peripheral 
neuropathy.  


ORDER

Special monthly compensation based on loss of use of a 
creative organ is granted, subject to the laws and 
regulations governing payment of monetary benefits.

A 20 percent schedular rating for right lower extremity 
peripheral neuropathy is granted, subject to the laws and 
regulations governing payment of monetary benefits.  

A 20 percent schedular rating for left lower extremity 
peripheral neuropathy is granted, subject to the laws and 
regulations governing payment of monetary benefits.  




REMAND

Acquired Psychiatric Disorder

The veteran seeks service connection for an acquired 
psychiatric disorder, including PTSD and major depressive 
disorder.  A November 1988 VA psychiatric examination report 
offers a diagnosis of dysthymic disorder.  A November 2003 VA 
mental health clinic report notes a history of anxiety, 
depression, and PTSD, even though the claims file contains no 
previous PTSD diagnosis.  In that report, a psychiatric nurse 
clinician offers Axis I diagnoses of PTSD and major 
depressive disorder.  

The veteran was evaluated by a VA psychiatrist in August 
2005.  The diagnosis was major depressive disorder; however, 
no etiology of this disorder was offered and PTSD was not 
mentioned.  The veteran has not undergone a VA compensation 
examination to determine the nature and etiology of major 
depressive disorder or other acquired psychiatric disorder.  

TDIU

The claim for TDIU is intertwined with the above-mentioned 
undecided claim for service connection.  In Harris v. 
Derwinski, 1 Vet. App. 180 (1991), the Court dismissed as 
premature appeals from Board decisions which addressed only 
those issues which had been considered by the agency of 
original jurisdiction.  The Court held that the Board's 
decision on the claim which had been appealed was not a final 
order subject to appeal because that claim was "inextricably 
intertwined" with another claim which was undecided and 
pending before VA.

The Board may not reject the TDIU claim without producing 
evidence, as distinguished from mere conjecture, that the 
veteran can perform work that would produce sufficient income 
to be other than marginal.  Friscia v. Brown, 7 Vet. App. 
294, 297 (1995) (VA has a duty to supplement the record by 
obtaining an examination which includes an opinion on what 
effect service-connected disabilities have on the veteran's 
ability to obtain and retain substantially gainful 
employment).  VA's duty to assist includes providing a 
medical examination or obtaining a medical opinion where such 
is necessary to make a decision on the claim.  See 38 U.S.C. 
§ 5103A (d) (West 2002).  Thus, VA should attempt to obtain a 
medical opinion addressing the veteran's employability.

Finally, a November 2003 VA psychiatry note mentions that the 
veteran has received Social Security Administration (SSA) 
disability for depression since 1988.  These records should 
be obtained.  See Martin v. Brown, 4 Vet. App. 136, 140 
(1993) (Board erred when it failed to provide reasons and 
bases for its conclusion that SSA records were not relevant 
to the claim).

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  The AOJ must review the entire file 
and ensure for the remaining issues on 
appeal that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 
& Supp. 2006) and 38 C.F.R. § 3.159 
(2007) is fully satisfied.  In 
particular, VA must send the veteran a  
notice that includes: (1) an explanation 
as to the information or evidence needed 
to establish a disability rating and an 
effective date, if service connection is 
granted, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App.473 
(2006), and (2) requests or tells the 
veteran to provide any evidence in his 
possession that pertains to his claims.  
The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as affecting the 
issues on appeal.

2.  All SSA disability determinations and 
the medical records upon which these 
decisions are based should be obtained, 
if possible.  All records obtained should 
be added to the claims folder.  

3.  The AOJ should request the veteran to 
provide an additional stressor statement 
containing as much details as possible, 
to include dates, places, descriptions of 
the events, his service units, duty 
assignments, and the names and other 
identifying information concerning any 
individuals involved in the events.  The 
veteran should be told that the 
information is necessary to obtain 
supportive evidence of the stressful 
events and inform him that failure to 
respond may result in adverse action to 
his claim.  The veteran should be allowed 
reasonable time to respond.  Information 
received should be associated with the 
claims file.

4.  Then, the AOJ should prepare a letter 
asking the U.S. Army and Joint Services 
Records Research Center (JSRRC) to 
provide any available information, which 
might corroborate the veteran's alleged 
in-service stressors.  The AOJ must 
provide the JSRRC with copies of any of 
the veteran's service personnel records, 
showing service dates, duties, and units 
of assignment, and stressor statements.

5.  After items 1 and 2 are completed, 
the AOJ should prepare a report detailing 
the nature of any in-service stressors 
that was established by the record.  If 
none was verified, the report will so 
state.  This report is then to be added 
to the claims file.

6.  The AOJ should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a psychiatric 
examination by a psychiatrist.  The 
claims file should be made available to 
the physician for review of the pertinent 
evidence.  The physician should elicit a 
complete history of symptoms from the 
veteran and answer the following:

I.  What is the current Axis I 
diagnosis or diagnoses?

II.  For each diagnosis offered, is 
it at least as likely as not (50 
percent or greater probability) that 
this disability had its onset in 
service or is otherwise related to 
active service?  

III.  If no Axis I diagnosis is 
related to active service, then, is 
it at least as likely as not (50 
percent or greater probability) that 
a service-connected disability has 
caused or aggravated the psychiatric 
disorder?

IV.  The physician should offer a 
rationale for any conclusion in a 
legible report.  If any question 
cannot be answered, the physician 
should state the reason.  If PTSD is 
found, the physician should also 
state the stressor or stressors upon 
which the diagnosis was made.  

7.  The veteran should be afforded a VA 
social and industrial survey to assess 
his employment history and day-to-day 
functioning.  A written copy of the 
report should be inserted into the claims 
folder.

8.  After the above development has been 
completed, the veteran should be 
scheduled for a VA compensation 
examination to determine whether service-
connected disabilities alone preclude him 
from securing and following a 
substantially gainful occupation.  All 
indicated tests must be conducted.  The 
claims file must be made available to and 
reviewed by the examiner prior to the 
examination and the examiner should note 
that review in the report.  The examiner 
should elicit from the veteran and record 
a full work and educational history.  
Based on his/her review of the case, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that service-connected disabilities 
preclude the veteran from securing and 
following substantially gainful 
employment consistent with his education 
and occupational experience.  The 
examiner should provide a rationale for 
the opinion in a legible report.

9.  After the development requested above 
has been completed, the AOJ should again 
review the record and re-adjudicate the 
claims for service connection and for 
TDIU.  If the benefits sought remain 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given an opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim.  38 C.F.R. § 3.655 (2007).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


